ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-034, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent) that CHERI WILLIAMS ROBINSON of EAST NORRITON, PENNSYLVANIA, who was admitted to the bar of this State in 2001, and who has been temporarily suspended from the practice of law since July 6, 2015, by Order the Court filed June 4, 2015, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further concluded that respondent should be required to return the $2,350.00 retainer in the Thomas matter within thirty days;
And good cause appearing;
It is ORDERED that CHERI WILLIAMS ROBINSON is hereby reprimanded; and it is further
ORDERED that respondent shall return the $2,350.00 retainer to the client in the Thomas matter within thirty days after the filing date of this Order; and it is further
*290ORDERED that CHERI WILLIAMS ROBINSON shall remain suspended from the practice of law pending her compliance with the outstanding fee arbitration determination in District Docket No. IV-2014-0058F and pays the sanction of $500 to the Disciplinary Oversight Committee, as ordered on June 4, 2015 (D-123-14; 076015), and until the further Order of the Court, and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys, and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.